Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Adams petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to set aside the judgment based on “an independent action for fraud upon the court.” He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court adopted the recommendation of the magistrate judge and denied Adams’ motion on March 25, 2011. Accordingly, because the district court has recently decided Adams’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.